744 F.2d 17
Jon E. YOUNT, Appellantv.Ernest S. PATTON, Superintendent, Sci-Camp Hill, and HarveyBartle III, Attorney General of the Commonwealthof Pennsylvania.
No. 82-5372.
United States Court of Appeals,Third Circuit.
Aug. 22, 1984.

1
On remand from the Supreme Court of the United States.


2
Before HUNTER, GARTH, Circuit Judges, and STERN,* District Judge.

ORDER

3
1. Under date of June 26, 1984, the Supreme Court of the United States ordered that the judgment of this court in the above-captioned case be vacated, and remanded the case to this court for further proceedings in conformity with its opinion in Patton v. Yount, --- U.S. ----, 104 S.Ct. 2885, 81 L.Ed.2d 847 (1984).


4
2. Accordingly, the judgment of this court dated May 10, 1983, 710 F.2d 956 (3rd Cir.), is hereby vacated, and the judgment of the United States District Court for the Western District of Pennsylvania, 537 F.Supp. 873, denying the petition for writ of habeas corpus is hereby affirmed.



*
 Honorable Herbert J. Stern, United States District Judge for the District of New Jersey, sitting by designation